Case 6:18-cv-01867-JA-KRS Document 1-2 Filed 11/02/18 Page 1 of 17 PagelD 160

IN THE CIRCUIT COURT OF THE 18TH
JUDICIAL CIRCUIT IN AND FOR BREVARD
COUNTY, FLORIDA

CIRCUIT CIVIL DIVISION

CASE NO.: 05-2017-CA-034680
TGO REALTY, INC., a Florida
for profit real estate corporation,

Plaintiff,
Vv.

DAVID GLOVER, an individual, and

FLAG AGENCY, INC., d/b/a Century 21

Flag Agency, Inc., a Florida for profit

real estate corporation, and PATRICK F. CONNER,
an individual,

Defendants.

 

SECOND AMENDED COMPLAINT

Plaintiff, TGO REALTY, INC., by and through its undersigned counsel, hereby sues Defendants,
DAVID GLOVER, FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and PATRICK FLOYD
CONNER, and states:

THE PARTIE

I. Plaintiff, TGO REALTY, INC. (hereafter, “TGO Realty” or “Plaintiff’), is a Florida for
profit real estate corporation, license no. CQ1002000, with its principal offices in Titusville, Florida.

2. Defendant, FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc. (“Flag Agency”),
is a Florida for profit real estate corporation, license no. CQ169900, with its principal offices in Titusville,
Florida.

3. Defendant, DAVID GLOVER (“Glover”), an individual, currently holds a real estate
sales associate license issued August 30, 2016, no. $L3365318, is currently employed by Flag Agency, is

a resident of Titusville, Florida, and is otherwise sui juris.

3

Filing 69788999 TGO REALTY INC VS DAVID GLOVER 05-2017-CA-034680-XXXX-XX
Case 6:18-cv-01867-JA-KRS Document 1-2 Filed 11/02/18 Page 2 of 17 PagelD 161

4. Duc to the limitations of his license, Glover cannot engage in the business of real estate
brokerage or sales without the supervision of a qualifying broker, who is required to direct, control, and
manage him in the conduct of his duties as an employee.

5. Defendant, PATRICK FLOYD CONNER (“Conner”), an individual, is a real estate
broker, license no. BK.199779, is a resident of Titusville, Florida, and is otherwise sui juris. Conner is the

qualifying broker for Flag Agency, as well as employees, David Wehnau, and Glover, among others.

JURISDICTION AND VENUE
6. This is an action for damages in excess of $15,000.00, and is within the jurisdictional
limits of the Court.
7. The Court has personal jurisdiction over Defendants pursuant to § 48.193(1)(a) FLA.

STAT. (2017) because Defendants operate, conduct, engage in and carry out a business or business venture
within the state of Florida.

8. Venue is proper in Brevard County, Florida in accordance with §§ 47.011 and 47.051
FLA. STAT. (2017), because the causes of action alleged herein accrued in Brevard County, Florida, and

because Defendants are residents of Brevard County, Florida.

9. State and federal courts have concurrent jurisdiction over Plaintiff’s unfair competition,

cyberpiracy, and other claims brought pursuant to the Lanham Act, 15 U.S.C. § 1125.
FACTUAL BACKGROUND

10. The Great Outdoors is a 2,800 acre premier recreational vehicle, golf, and nature resort,
offering recreational vehicle parking sites, ports, park homes, and resort homes. The resort offers
amenities such as a championship golf course, fine dining, pools, spas, and a fitness center.

11. TGO Realty has been serving the local community continuously since 1995, and has
exclusively used the “TGO Realty” trade name and service mark in its real estate business since 1999,
when Plaintiff changed its registered corporate name to TGO Realty, Inc. The TGO Realty trade name
and service mark is famous, and distinctive.

12. TGO Realty has engaged in extensive and continuous advertising using the TGO Realty

tradename and service mark, including print advertising, and online.

6

Filing 69788999 TGO REALTY INC VS DAVID GLOVER 05-2017-CA-034680-XXXX-XX
Case 6:18-cv-01867-JA-KRS Document 1-2 Filed 11/02/18 Page 3 of 17 PagelD 162

13. The TGO Realty trade name and service mark is synonymous with Plaintiff's real estate
business, and TGO Realty cnjoys an unsurpassed and excellent business reputation with its customers, as
well as its industry peers, as an cthical, first-in-class business, committed to the highest standards of
professionalism.

14. On August 30, 2016, Defendant, Glover became ticensed as a real estate sales associate in
Florida, and was hired by Island Living Real Estate to work as an employce sales associate.

15. During his employment with Island Living Real Estate, Glover attempted to fraudulently
pass himself off as an employee of TGO Realty when dealing with third parties to wrongfully appropriate,
and benefit from, Plaintiff’s goodwill and excellent reputation.

16. Glover used improper and misleading signage and brochures in connection with his work
as a sales associate with Island Living Real Estate, in violation of Florida Real Estate Commission
(“FREC”) rules, and Glover published false and misleading advertisements, claiming to be “The only
Licensed Realtor in TGO!”

17. Island Living Real Estate personnel eventually discovered Glover’s fraudulent and
misleading conduct, and the pending litigation against him, and Glover’s employment was terminated. In
said litigation, a final judgment was entered against Glover on July 21, 2017, in Brevard County Circuit
Court, case no. 05-2017-CA-010768-XXXXXX, styled Kenneth J. Wilson, et al. v. David Glover, et al.

18. After his termination from Island Living Real Estate, Glover was hired by Defendants,
Flag Agency, and Conner, as his qualifying broker, to be a sales associate.

19. Despite losing his job with Island Living Real Estate for improper conduct, Glover
continued engaging in improper conduct with his new employer, Flag Agency, and Conner, his qualifying
broker.

20. Specifically, Glover began focusing on slandering TGO Realty in a deliberate and
malicious manner to TGO Rcalty’s customers, prospective customers, and to members and residents of
The Great Outdoors community.

2). While performing his duties as a sales associate for Flag Agency and Conner, Glover lied
to third parties, and maliciously told them that he had a photograph, or sometimes photographs, taken by
him surreptitiously with a “trail camera,” of TGO Realty personnel unlawfully removing or destroying

7

Filing 69788999 TGO REALTY INC VS DAVID GLOVER 05-2017-CA-034680-XXXX-XX
Case 6:18-cv-01867-JA-KRS Document 1-2 Filed 11/02/18 Page 4 of 17 PagelID 163

Defendants’ yard signs and advertisements. Such conduct, if truce, would be criminal mischief, a violation
of § 806.13 FLA. STAT. (2017), and a felony of the third degree.

22. While performing his dutics as a sales associate for Defendants, Flag Agency, and
Conner, DAVID GLOVER lied to third parties, and maliciously told them that TGO Realty personnel are
not licensed to work as real estate sales associates or brokers, and could not legally show properties to
buyers. Such conduct, if true, would be a criminal violation of § 475.42 FLA. STAT. (2017), and a felony
of the third degree.

23. On May 29, 2017, Glover, while performing his duties as a sales associate for
Defendants, Flag Agency, and Conner, did maliciously lie and tell a home seller, and others, that TGO
Realty sales associates are not licensed.

24. On or about May 29, 2017, Glover, while performing his duties as a sales associate for
Defendants, Flag Agency, and Conner, maliciously lied and told Bob Baber, a potential buyer viewing
property at The Great Outdoors, that TGO Realty sales associates are not licensed and could not legally
show properties for sale.

25. On or about May 29, 2017, Glover, while performing his duties as a sales associate for
Defendants, Flag Agency, and Conner, maliciously lied and told Bob and Vicki Baber that TGO Realty
improperly interferes with sales and improperly stops people from buying propertics at The Great
Outdoors.

26, On or about April and May of 2017, TGO Realty discovered that Glover, on behalf of
Flag Agency, Inc., was advertising Flag Agency’s services using the domain name www.TGOHomes,.com,
a domain name confusingly similar to the TGO Realty trade name and service mark.

27. Flag Agency, Inc. and Glover sought to unlawfully confuse and deccive potential
customers of TGO Realty, and unlawfully profit from use of TGO Realty’s trade name and service mark.

28. Thereafter TGO Realty demanded, by and through counsel, that Flag Agency cease and
desist any further use of any confusing combination of “TGO” and “Homes” in its advertising. In
response, on or about May 2, 2017, Flag Agency agreed to thereafter stop using TGOHomes.com, or any
similarly confusing combination of “TGO” and “Homes” in its advertising.

29. Less than a month after Flag Agency agreed to stop its unfair competition against TGO

8

Filing 69788999 TGO REALTY INC VS DAVID GLOVER 05-201 7-CA-034680-XXXX-XX
Case 6:18-cv-01867-JA-KRS Document 1-2 Filed 11/02/18 Page 5 of 17 PagelD 164

Realty, in June of 2017, Glover, while performing his duties as a sales associate for Defendants, Flag
Agency, and Conner, maliciously lied and told Eddie Hammond, Head of Courtesy Patrol and
Compliance Officer, that TGO Realty was not in compliance with real estate regulations, that Glover had
several photographs of a TGO Realty employce removing and destroying “for sale” signs belonging to
Defendants, and that TGO Realty had taken improper actions to keep Defendants from coming onto The
Great Outdoors to sell property.

30. Glover also falsely told Eddie Hammond that he had been approached by 2 or 3 TGO
Realty agents who wanted to come to work for him, rather than Plaintiff.

31. In early 2017, TGO property owner John Lynch emailed TGO Realty agent Ann Henn,
and told her that he had chosen to list with Glover and Defendants after hearing Defendants’ lies about
Defendants’ signs being destroyed or removed by TGO Realty. John Lynch felt that TGO Realty was
responsible for those actions, which persuaded him to list with Defendants, rather than TGO Realty.

32. On April 24, 2017, Chad P. Conner, of Flag Agency, acknowledged to Plaintiff that he
was aware of the statements made by Glover that he had photographs of Plaintiff’s personnel destroying
or taking signs and advertisements belonging to Defendants, and was aware of Glover’s animosity toward
TGO Realty, but he had never actually seen any such photographs, nor did he investigate the matter or ask
Glover to provide them to him.

33. In October of 2017, Glover, while performing his duties as a sales associate for
Defendants, Flag Agency, and Conner, maliciously lied and told the owners of 474 Oak Cove Road in The
Great Outdoors, including Heidi Brown, Thomas Brown, and Joan Brown, that TGO Realty had illegally
engaged in illegal tortious conduct in conducting its business, including vandalizing signage belonging to
Defendants, and unlawfully manipulating real estate transactions, to interfere with Defendants’ attempts
to sell the 474 Oak Cove Road property.

34. The malicious lies Glover, told Heidi Brown, while performing his dutics as a sales
associate for Defendants, Flag Agency, and Conner influenced her to publish a rant against TGO Realty
on a Facebook page catcring to property owners in The Great Outdoors community.

35, Apparently proud of what he had done, Glover, while performing his duties as a sales
associate for Defendants, Flag Agency, and Conner, sent a text message to TGO Realty broker associate

9

Filing 69788999 TGO REALTY INC VS DAVID GLOVER 05-2017-CA-034680-XXXX-XX
Case 6:18-cv-01867-JA-KRS Document 1-2 Filed 11/02/18 Page 6 of 17 PagelD 165

Ann Patch West containing the substance of the rant Heidi Brown published against TGO Realty on

Facebook.
36. On or about October 17, 2017, in violation of the May 2, 2017, agreement to stop using
TGO Realty’s trade name and service mark, Flag Agency employee David Wehnau registered three new

domain names on behalf of Flag Agency, including DSW-Homes.com, www.tgorealty.com and www.tgo-

 

realty.com.
37. After registration, cach of these three domain names was used to redirect visitors to Flag

Agency websites and domains, including https://dsw-homes.c2.1.com, a Flag Agency and Century 21 Real
Estate, LLC domain, hosting a Flag Agency website. This was all done in an effort to unlawfully and
intentionally confuse customers searching for TGO Realty online, and divert potential customers looking
for TGO Realty to Flag Agency. Additionally, internet searches for “TGO Realty” using Google and
other search engines would produce links showing the TGO Realty trade name and service mark, which,
when clicked, would take users to a Flag Agency website.

38. Aware that this activity was unethical and unlawful, Flag Agency employees attempted to
conceal the registration of the infringing domain names by entering into an agreement with Domains by
Proxy, LLC, an entity that agreed to hide the identifying ICANN information regarding the registration of
the domain names from disclosure to third parties, such as TGO Realty, for a fee.

39. On or about October 27, 2017, TGO Realty discovered Flag Agency’s cfforts to mislead
TGO Realty’s customers, and potential customers. However, at that time, Domains by Proxy, LLC had
not yet provided the registration information with regard to the infringing domain names to TGO Realty,
although it did provide a “relay” email address for TGO Realty to indirectly contact the registrant of the
domain names.

40. Employing the relay email address, provided by Domains by Proxy, LLC, TGO Realty
demanded that the registrant immediately cease and desist any and all infringing uses of the TGO Realty
trade name and service mark. Inasmuch, the registrant, Flag Agency, was expressly notified that the
registration of TGO Realty’s trade name and service mark as a domain name violates Florida and federal

law, including the Lanham Act, §§ 1125(a) and (d), United States Code.

10

Filing 69788999 TGO REALTY INC VS DAVID GLOVER 05-2017-CA-034680-XXXX-XX
Case 6:18-cv-01867-JA-KRS Document 1-2 Filed 11/02/18 Page 7 of 17 PagelD 166

4}. Demand was further made that Flag Agency, as registrant, cancel the unlawful
registration of the domain names, or transfer the domain names to TGO Realty. On that date, TGO Realty
also requested that Domains by Proxy, LLC disclose the owner of the domain names, for further legal
action. Although Flag Agency removed the redirect for one of the domain names at that time, it otherwise
failed to comply with TGO Realty’s demand.

42. However, TGO Realty was ultimately able to determine that Flag Agency was
responsible for the registration of the infringing domain names by serving a subpoena upon Domains by
Proxy, LLC, who revealed the registration information relating to the infringing domain names.

43. On January 26, 2018, TGO Realty made a third demand upon Flag Agency to cease and
desist its unlawful use of TGO Realty’s trade name and service mark and for statutory damages.
Although Flag Agency removed the remaining redirect for the websites upon receipt of the demand, it
otherwise failed to comply.

44, To date, Defendants’ unlawful conduct and slander has resulted in some 28 known former
or prospective customers of TGO Realty, with a combined $4,883,650.00 in real estate business, choosing
to list with Defendants, rather than Plaintiff.

45, Defendants, Flag Agency, and Conner, as qualifying broker, were aware of the lies being
told by their employee, and the actions of their employees David Wehnau and Glover, but benefitted from
the conduct, and ratified the same, as customers of TGO Realty began to use Defendants, rather than
Plaintiff, for their needs.

46. Flag Agency and Conner, Glover and David Wehnau’s employer, and qualifying broker,
have each failed to direct, control, or properly manage said employces in the performance of their duties,
in violation of § 475.25(1{u), and Florida law.

47. Defendants, Flag Agency, and Conner, as qualifying broker, are vicariously liable for
Glover’s defamatory statements directed against Plaintiff as the statements were done in the course and
scope of his employment, to further a purpose and interest of Defendants, and were ratified by
Defendants, who accepted the benefits of Glover’s defamatory statements, which resulted in additional

business and commissions for Defendants.

Filing 69788999 TGO REALTY INC VS DAVID GLOVER 05-2017-CA-034680-XXXX-XX
Case 6:18-cv-01867-JA-KRS Document 1-2 Filed 11/02/18 Page 8 of 17 PagelD 167

48. Flag Agency, and Conner, as qualifying broker were made aware of the slanderous
statements of Glover. However, neither Flag Agency, nor Conner took any steps to investigate or
discipline Glover, or otherwise stop his defamatory statements about Plaintiff.

49. Defendant, Conner, as qualifying broker, is liable for Glover’s defamatory statements
directed against Plaintiff by virtue of his duties as qualifying broker at Flag Agency, and his employment
of Glover.

50. All conditions precedent to this action have been performed, waived or excused. Asa
result of Defendants’ actions, Plaintiff has been compelled to retain Liam Kelly and Liam P. Kelly, P.A. to

represent it in this action, and is obligated to pay a reasonable fee for services rendered herein.

COUNTI

Slander Per Se (Florida Common Law)

51. Plaintiff repeats and re-alleges each and every allegation contained in paragraphs |
through 50 as if fully set forth herein.

52, Defendant, Glover has uttered false and defamatory statements about Plaintiff to third
parties.

53. Defendant, Glover, has falscly told third partics that Plaintiff is not licensed to perform its
real estate business, that Plaintiff can not legally show properties, that Plaintiff has engaged in tortious
and criminal acts, such as removing and destroying Defendants’ advertisements and signage, that
Plaintiff’s employees are secretly trying to leave Plaintiff to work for him, and that Plaintiff has engaged
unfair methods of competition, such as unlawful interference with sales, and improperly stopping people
from buying properties at The Great Outdoors.

54, Certain of the falschoods uttered by Glover to third parties would, if true, be conduct
constituting criminal offenses amounting to a felony, and all of the falsehoods told by Glover would
constitute conduct, characteristics or a condition incompatible with the proper exercise of the lawful

business, trade, and profession of Plaintiff.
55. A person may not operate as a broker or sales associate without being the holder of a

valid and current active license therefor. Any person who does so commits a felony of the third degree.

12

Filing 69788999 TGO REALTY INC VS DAVID GLOVER 05-2017-CA-034680-XXXX-XX
Case 6:18-cv-01867-JA-KRS Document 1-2 Filed 11/02/18 Page 9 of 17 PagelD 168

56. Malice and the occurrence of damages are both presumed by law from the nature of the
defamation of Defendant, Glover, has made against Plaintiff.

57. Glover’s false statements to third parties, if allowed to continue, will cause irreparable
harm to Plaintiff, for which Plaintiff would have no adequate remedy at law.

58. The public interest would be served by an injunction prohibiting further defamation by
Defendants against TGO Realty.

WHEREFORE, Plaintiff, TGO REALTY, INC. demands judgment against Defendants, DAVID
GLOVER, FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and PATRICK FLOYD
CONNER, jointly and severally, for damages, costs, injunctive relief, any such other and further relief as

the Court deems just, equitable and proper

COUNT Il
Slander Per Quod (Florida Common Law)

59. Plaintiff repeats and re-alleges cach and every allegation contained in paragraphs |
through 50 as if fully set forth herein.

60. Defendant, Glover has uttered false and defamatory statements about Plaintiff to third
partics,

61. Defendant, Glover, has falsely told third parties that Plaintiff is not licensed to perform its
real estate business, that Plaintiff can not legally show properties, that Plaintiff has engaged in tortious
and criminal acts, such as removing and destroying Defendants’ advertisements and signage, that
Plaintiff's employees are secretly trying to leave Plaintiff to work for him, that Plaintiff has engaged
unfair methods of competition, such as unlawful interference with sales, and improperly stopping people
from buying properties at The Great Outdoors.

62. The falsehoods uttered by Glover to third parties would, if true, be conduct that would
tend to prejudice Plaintiff in its reputation, office, trade, business, or means of livelihood.

63. The falschoods uttered by Glover to third parties were intended by Glover to injure
Plaintiff and were made with malice.

64, Plaintiff has been damaged by Glover’s false statements to third partics in that Plaintiff

has lost business, goodwill, and commissions.

13

Filing 69788999 TGO REALTY INC VS DAVID GLOVER 05-2017-CA-034680-XXXX-XX
Case 6:18-cv-01867-JA-KRS Document 1-2 Filed 11/02/18 Page 10 of 17 PagelD 169

65, Glover’s false statements to third parties, if allowed to continue, will cause irreparable
harm to Plaintiff, for which Plaintiff would have no adequate remedy at law.

66. The public interest would be served by an injunction prohibiting further defamation by
Defendants against TGO Realty.

WHEREFORE, Plaintiff, TGO REALTY, INC. demands judgment against Defendants, DAVID
GLOVER, FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and PATRICK FLOYD
CONNER, jointly and severally, for damages, costs, injunctive relief, any such other and further relief as
the Court deems just, equitable and proper.

COUNT III
Unfair Competition (Lanham Act, 15 U.S.C. § 1125(a))

67. Plaintiff repeats and re-alleges cach and every allegation contained in paragraphs |
through 50 as if fully set forth herein.

68. The use of TGO Realty’s trade name and service mark is a violation of the Lanham Act
where, as here, the trade name and service mark is so associated with TGO Realty’s services that the use
of the TGO Realty trade name and service mark by Flag Agency, Inc. constitutes a false representation
that its serviccs come from TGO Realty.

69, TGO Realty’s use of the TGO Realty trade name and service mark has priority as TGO
Realty has continuously used the TGO Realty trade name and service mark in its business since 1999,
when Plaintiff changed its registered corporate name to TGO Realty, Inc.

70, Defendant has used the TGO Realty trade name and service mark in commerce by
registering domain names using the trade name and service mark, www.tgorealty.com and www.tgo-
reaity.com, and previously the confusingly similar domain name TGOHomes.com.

71. Defendants used the infringing marks in commerce as, each of these three domain names
was used to redirect visitors to Flag Agency websites and domains, including https://dsw-homes.c21.com,
a Flag Agency and Century 2! Real Estate, LLC domain, hosting a Flag Agency website. This was all
done in an effort to unlawfully and intentionally confuse customers searching for TGO Realty online, and

divert those customers to Flag Agency. Additionally, internet searches for “TGO Realty” using Google

14

Filing 69788999 TGO REALTY INC VS DAVID GLOVER 05-2017-CA-034680-XXXX-XX
Case 6:18-cv-01867-JA-KRS Document 1-2 Filed 11/02/18 Page 11 of 17 PagelD 170

and other search engines would produce links showing the TGO Realty trade name and service mark,
which, when clicked, would take users to a Flag Agency website.

72. Defendant’s use of the TGO Realty trade name and service mark is likely to cause
consumer confusion.

WHEREFORE, Plaintiff, TGO REALTY, INC. demands judgment against Defendants, FLAG
AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and PATRICK FLOYD CONNER, jointly and
severally, for damages, enhanced damages, Defendants’ profits, costs, and attorney’s fees pursuant to 15
U.S.C. § 1117(a), injunctive relief, any such other and further relief as the Court deems just, equitable and
proper.

COUNTIV
Trade Name and Service Mark Dilution (Florida Anti-Dilution Statute, § 495.151)

73. Plaintiff repeats and re-alleges each and every allegation contained in paragraphs |
through 50 as if fully sct forth herein.

74, TGO Realty is the owner of the unregistered TGO Realty trade name and service mark,
which is distinctive.

75. Flag Agency, and Conner arc business competitors with TGO Realty, and have used the
TGO Realty trade name and service mark.

76. Defendants’ use of the TGO Realty trade name and service mark creates a likelihood of
injury to TGO Realty’s business reputation, and dilution of the trade name and service mark’s distinctive
quality.

77. Defendants’ use of the TGO Realty trade name and service mark decreases its
commercial value to TGO Realty.

WHEREFORE, Plaintiff, TGO REALTY, INC. demands judgment against Defendants, FLAG
AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and PATRICK FLOYD CONNER, jointly and
severally, for damages, costs, and attommey’s fees pursuant to § 495.141, Fla. Stat. (2018), injunctive relief,

any such other and further relief as the Court decms just, equitable and proper.

15

Filing 69788999 TGO REALTY INC VS DAVID GLOVER 05-2017-CA-034680-XXXX-XX
Case 6:18-cv-01867-JA-KRS Document 1-2 Filed 11/02/18 Page 12 of 17 PagelD 171

COUNTY
Trade Name and Service Mark Infringement (Florida Common Law)

78. Plaintiff repeats and re-alleges cach and every allegation contained in paragraphs |
through 50 as if fully set forth herein.

79. The use of TGO Realty’s unregistered trade name and service mark is a violation of
Florida common law where, as here, the trade name and service mark is so associated with TGO Realty’s
services that the use of the TGO Realty trade name and service mark by Defendants constitutes a false
representation that Flag Agency’s services come from TGO Realty.

80. TGO Realty’s use of the TGO Realty trade name and service mark has priority as TGO
Realty has continuously used the TGO Realty trade name and service mark in its business since 1999,
when Plaintiff changed its registered corporate name to TGO Realty, Inc.

81. Defendants have used the TGO Realty trade name and service mark in commerce by
registering domain names using the trade name and service mark, www.tgorealty.com and www.tgo-

realty.com, and, previously, the confusingly similar domain name TGOLomes.com.

82. Defendants have used the infringing marks in commerce.
83. Defendant’s use of the TGO Realty trade name and service mark is likely to cause
consumer confusion.

WHEREFORE, Plaintiff, TGO REALTY, INC. demands judgment against Defendants, Flag
Agency, and PATRICK FLOYD CONNER, jointly and severally, for damages, costs, injunctive relief,

any such other and further relief as the Court deems just, equitable and proper.

Unfair Competition (Florida Common Law)
84. Plaintiff repeats and re-alleges each and every allegation contained in paragraphs |!
through 50 as if fully set forth herein.
85. TGO Realty is the prior user of the TGO Realty trade name and service mark.
86. The TGO Realty trade name and service mark is arbitrary, suggestive, and has acquired
secondary meaning as being associated with Plaintiff’s business.
87. Defendants have used the TGO Realty trade name and service mark and confusingly

similar trade name and service marks to indicate or identify similar services Defendants offer in

16

Filing 69788999 TGO REALTY INC VS DAVID GLOVER 05-2017-CA-034680-XXXX-XX
Case 6:18-cv-01867-JA-KRS Document 1-2 Filed 11/02/18 Page 13 of 17 PagelD 172

competition with Plaintiff, in the same trade area in which Plaintiff has already established its trade name
and service mark.

88. As a result of Defendants’ actions, consumer confusion as to the source or sponsorship of
Defendants’ services is likely.

WHEREFORE, Plaintiff, TGO REALTY, INC. demands judgment against Defendants, FLAG
AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and PATRICK FLOYD CONNER, jointly and
severally, for damages, costs, injunctive relief, any such other and further relief as the Court deems just,

equitable and proper.

COUNT VII
Cyberpiracy (Lanham Act, 15 U.S.C. § 1125(d))

89. Plaintiff repeats and re-alleges cach and every allegation contained in paragraphs |

through 50 as if fully set forth herein.

90. The TGO Realty trade name and service mark is distinctive, famous, and entitled to
protection.
91. Defendants have used the TGO Realty trade name and service mark in commerce by

registering domain names using the trade name and service mark, www.tgorcalty.com and www.tgo-
realty.com, and, previously, the confusingly similar domain name TGOHomes.com. Defendants’ domain
names are identical or confusingly similar to the plaintiff's trade name and service mark.

92. Defendants registered the domain names with the bad faith intent to profit from them, as
Defendants had no intellectual property rights in the TGO Realty trade name and service mark. TGO
Realty is Plaintiff’s legal and commonly used name. Defendants have unlawfully used the TGO Realty
name as domain names with the intent to confuse consumers, and Defendants intended to divert
consumers from Plaintiff's websites.

93. Defendants attempted to conceal their registration of the domain names, and Defendants’
conduct was malicious, fraudulent, deliberate, willful, and undertaken in bad faith and with intent to
profit.

WHEREFORE, Plaintiff, TGO REALTY, INC. demands judgment against Defendants, FLAG
AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and PATRICK FLOYD CONNER, jointly and

17

Filing 69788999 TGO REALTY INC VS DAVID GLOVER 05-2017-CA-034680-XXXX-XX
Case 6:18-cv-01867-JA-KRS Document 1-2 Filed 11/02/18 Page 14 of 17 PagelD 173

severally, for damages, enhanced damages, Defendant’s profits, costs, and attomey’s fees, pursuant to 15
U.S.C. § 1117(a), alternative, elective, statutory damages pursuant to 1125(d)(1), and injunctive relief,

any such other and further relief as the Court deems just, equitable and proper.

COUNT VIII

Permanent Injunction (Florida Common Law)
94, Plaintiff repeats and re-alleges each and every allegation contained in paragraphs |
through 93 as if fully set forth herein.
95. Defendants’ acts of defamation will cause Plaintiff to suffer irreparable harm, including
lost business and goodwill.
96. Plaintiff has a clear legal right to a permanent injunction, and Plaintiff’s injury outweighs

any harm to Defendants in granting an injunction.

97. Damages would not be an adequate remedy for the harms caused by Defendants to
Plaintiff.
98. It serves the public intercst to protect businesses from unlawful defamation.

WHEREFORE, Plaintiff, TGO REALTY, INC, demands judgment against Defendants, DAVID
GLOVER, FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and PATRICK FLOYD
CONNER, their officers, agents, servants, employees, and attorneys, and all in active control or
participation with them, be enjoined by permanent injunction from thereafter:

a. falsely stating or publishing statements to others, in their trade or business, that Plaintiff
is not licensed to perform its real estate business, that Plaintiff can not legally show properties, that
Plaintiff has engaged in fictive tortious or criminal acts, such as removing and destroying Defendants’
advertisements and signage, that Plaintiff's employees are secretly trying to leave Plaintiff to work for
Defendants, when in fact they are not, and that Plaintiff has engaged unfair methods of competition, such
as unlawful interference with sales, or has improperly stopped consumers from buying properties at The
Great Outdoors;

and that:

b. Plaintiff have and recover its costs in this suit: and that

18

Filing 69788999 TGO REALTY INC VS DAVID GLOVER 05-2017-CA-034680-XXXX-XX
Case 6:18-cv-01867-JA-KRS Document 1-2 Filed 11/02/18 Page 15 of 17 PagelD 174

c. Plaintiff be awarded such other and further legal and equitable relief as the Court may

deem just and appropriate.

COUNT IX
Permanent Injunction (Lanham Act, Florida Anti-Dilution Statute, Florida Common Law)

99. Plaintiff repeats and re-alleges each and every allegation contained in paragraphs |
through 93 as if fully set forth herein.

100. Defendants’ unlawful use of Plaintiff's trade name and service mark will cause Plaintiff
to suffer irreparable harm, including lost business and goodwill.

101. Plaintiff has a clear legal right to a permanent injunction, and Plaintiff’s injury outweighs
any harm to Defendants in granting an injunction.

102. Damages would not be an adequate remedy for the harms caused by Defendants to
Plaintiff.

103. It serves the public interest to protect trade name and service marks from unlawful use
and dilution, prevent confusion among the public, and unfair competition.

WHEREFORE, Plaintiff, TGO REALTY, INC. demands judgment against Defendants, FLAG
AGENCY, INC., d/b/a Century 2] Flag Agency, Inc., and PATRICK FLOYD CONNER, and prays that
FLAG AGENCY, INC., d/b/a Century 21 Flag Agency, Inc., and PATRICK FLOYD CONNER, their
officers, agents, servants, employces, and attorneys, and all in active control or participation with them,
be enjoined by permanent injunction from thereafter:

a. using the TGO Realty trade name and service mark, or any confusingly similar mark, alone or
in combination with other words or symbols, in any manner, in connection with any part of the
advertising, promoting, selling, labeling, and any and all other identifying of Defendants’ services;

b. using the TGO Realty trade name and service mark, or any confusingly similar mark, alone or
any facsimile of TGO Realty’s trade name and service mark, alone or in combination with other words or
symbols, in any manner, which causes, or is likely to cause, consumers to believe that any services of
Defendants are provided by TGO Realty, or that Defendants have any connection with Plaintiff,

c. filing applications for registration of or registering the TGO Realty trade name and service

mark in any city, county, or state or with the United States or any foreign country;

19

Filing 69788999 TGO REALTY INC VS DAVID GLOVER 05-2017-CA-034680-XXXX-XX
Case 6:18-cv-01867-JA-KRS Document 1-2 Filed 11/02/18 Page 16 of 17 PagelD 175

d. representing to the public, directly or indirectly, that the services Defendants offer are the
services of Plaintiff;

ce. unfairly competing with Plaintiff by using the TGO Realty trade name and service mark, or any
facsimile of Plaintiff's mark in the marketing of any of Defendants’ services;

f. injuring Plaintiff's business reputation and diluting the distinctive quality and value of
Plaintiff’s trade name and service mark through the use of the TGO Realty trade name and service mark,
or any other designation that is confusingly similar to Plaintiff’s trade name and service mark, in any
manner whatsoever in the marketing of any of Defendants’ services;

g. filing applications for registration of, or registering the TGO Realty trade name and
service mark as a domain name;

and that:

h. Defendants be ordered to transfer, at their expense, the registered domain names
www. tgorealty.com, www,tgo-realty.com, and, [TGOHomes.com, to Plaintiff,

i. Plaintiff be awarded its attorneys’ fees in view of the extraordinary nature of this case,
pursuant to 15 U.S.C. § 111 7(a) and § 495.141, Fla. Stat. (2018);

j. Plaintiff have and recover its costs in this suit; and that

k. Plaintiff be awarded such other and further legal and equitable relief as the Court may
deem just and appropriate.

Dated: March 26, 2018
Respectfully submitted,
LIAM P. KELLY, P.A.
9719 South Dixie Highway, Suite 12
Pinecrest, Florida 33156
Telephone: (786) 515-2786
E-mail: Ikelly@liamkellylaw.com

s/ Liam P. Kelly

 

By:
LIAM P. KELLY
Florida Bar No.: 0848867

20

Filing 69788999 TGO REALTY INC VS DAVID GLOVER 05-2017-CA-034680-XXXX-XX
Case 6:18-cv-01867-JA-KRS Document 1-2 Filed 11/02/18 Page 17 of 17 PagelD 176

ERTIFICATE OF SERVICE
I HEREBY CERTIFY that a true copy of the foregoing was served electronically on this March
26, 2018 upon: Defendants, FLAG AGENCY, INC., and PATRICK FLOYD CONNER, c/o James R.
Myers, Esq. and Jessica A. Teitelbaum, Esq., The Chartwell Law Offices, LLP, 12486 Brantley Commons
Court, Fort Myers, FL 33907 and upon Defendant, DAVID GLOVER, c/o Shannan Field, Esq., 1079
Cheney Highway, Titusville, FL 32780.

s/ Liam P. Kelly

LIAM P. KELLY

2]

Filing 69788999 TGO REALTY INC VS DAVID GLOVER 05-201 7-CA-034680-XXXX-XX
